Citation Nr: 1028315	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a facial skin disorder.

4.  Entitlement to service connection for a left hip disorder.

5.  Entitlement to service connection for a right hip disorder.

6.  Entitlement to service connection for a back disorder. 

7.  Entitlement to service connection for a left heel spur.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for residuals, left spontaneous pneumothorax.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1967 to June 1970 
and from August 1971 to September 1994.          

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

During the course of this appeal, the RO determined that most of 
the Veteran's service treatment records from his 25+ years of 
active service are unavailable (although the claims folder does 
contain a significant number of service treatment records).  In a 
Memorandum dated in September 2006 and a telephone conversation 
the same month, the RO informed the Veteran of this fact and 
asked the Veteran for any records in his possession.  However, 
the RO did not specifically notify the Veteran that, he had a 
right to submit alternative evidence to substantiate any 
allegation of in-service incurrence.  The RO also did not satisfy 
its heightened duty to assist the Veteran by trying to 
reconstruct his service medical data.  See Hayre v. West, 188 F. 
3d 1327 (Fed. Cir. 1999).   

In a September 2006 telephone conversation, the Veteran reported 
various in-service and post-service treatment.  He was asked to 
provide additional specificity.  The claims folder contains a 
copy of a May 2006, VA form 21-4142, in which the Veteran had 
reported various in-service treatment with added reports of post 
service treatment.  The amended form was received in December 
2006.

The RO requested the in-service treatment records from the 
facilities where the treatment reportedly occurred, and most of 
the post-service treatment records.  The record does not document 
that records of VA treatment that reportedly took place in 1995 
and 1996 were requested.  

The Veteran reported various periods of post-service treatment at 
Scott Air Force Base beginning in 1994.  The RO requested these 
records, but only some were received.  Efforts to obtain records 
in the custody of a federal entity must continue until that 
entity indicates that it does not have the records or it is 
reasonably certain that the records do not exist.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  The records that were received 
suggest that the Veteran may have had other treatment that he has 
not specifically reported.  For instance, when seen in 2005 for 
hip pain, he reported treatment for similar complaints three 
years earlier.

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Notify the Veteran in writing that, he 
has a right to submit alternative evidence 
to substantiate any allegation of in-
service incurrence.  Also notify the 
Veteran of the type of evidence that might 
adequately substitute for service treatment 
records and offer him assistance in 
reconstructing his service medical data and 
obtaining alternative forms of evidence in 
support of his service connection claims.

2.  Obtain and associate with the claims 
file records of the Veteran's post-service 
treatment at the VA Medical Center in St. 
Louis in 1995 and 1996 as reported by him 
in a VA form 21-4142 received in December 
2006.

3.  Attempt to obtain all records of the 
Veteran's treatment at Scott Air Force Base 
since 1994.  All efforts in this regard 
should be documented.  The Veteran should 
be asked for any additional information 
that is necessary to obtain these records.

4.  If any requested record cannot be 
obtained, the agency of original 
jurisdiction should inform the Veteran of 
that fact, advise him of the efforts made 
to obtain the record, and any additional 
efforts that will be made.

5.  If additional information (including 
information from the Veteran) is received 
indicating that a claimed knee, hip, skin, 
back, or heel disability may be related to 
service, afford him an examination to 
determine whether any such current 
disability is related to a disease or 
injury in service.

5.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration, if in order.  By 
this REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded claims.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




